—Appeal by the defendant from a judgment of the County Court, Dutchess County (Berry, J.), rendered August 5, 1992, convicting him of operating a motor vehicle while under the influence of alcohol, as a felony, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with *429Anders v California (386 US 738) in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Yasmin Daley-Duncan is relieved as attorney for the defendant, the brief filed by her on behalf of the defendant is stricken, and she is directed to turn over all papers in her possession to new counsel assigned herein; and it is further,
Ordered that John F. Clennan of 2206 Ocean Avenue, P.O. Box 1143, Ronkonkoma, New York, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order, and the People shall file their brief within 120 days of the date of this order; by prior decision and order of this Court, the defendant was given leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on one another.
Based on this Court’s independent review of the record, we have concluded that nonfrivolous issues exist with respect, inter alia, to the legality of the stop of the defendant’s vehicle and the denial of the defendant’s motion to suppress all evidence obtained as a result of the stop. Under these circumstances, the motion of the defendant’s assigned counsel to be relieved is granted and new appellate counsel is assigned (see, People v Casiano, 67 NY2d 906; People v Gonzalez, 47 NY2d 606). Fiber, J. P., O’Brien, Santucci and Joy, JJ., concur.